Citation Nr: 0932444	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-37 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to an increased evaluation for hearing loss, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2006, a statement of the case 
was issued in December 2006, and a substantive appeal was 
received in December 2006.  The Veteran testified at a 
hearing before the Board in June 2009.  

The January 2006 rating decision also denied entitlement to 
service connection for posttraumatic stress disorder, and the 
Veteran filed a notice of disagreement in April 2006.  
Service connection was subsequently awarded for this 
disability in a December 2006 rating decision.  Hence, this 
issue is not before the Board. 

The issue of an increased evaluation for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied 
entitlement to service connection for a back disability; the 
Veteran did not file a notice of disagreement.

2.  In May 2005, the Veteran filed a request to reopen his 
claim of service connection for a back disability. 

3.  Evidence received since the January 1994 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The January 1994 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
	
Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2005.  In August 2006, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, in light of the following decision which finds that 
the preponderance of the evidence is against the Veteran's 
claim, any questions as to the appropriate disability rating 
and effective dates to be assigned are rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the June 2005 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that some of the Veteran's VA 
outpatient treatment records are not on file.  Due to the 
missing records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record contains private medical records and 
some of the Veteran's post-service VA medical records.  The 
evidence of record also contains a report of VA examination 
performed in November 2006.  The examination report obtained 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The Veteran's claim of service connection for a back 
disability was denied in a January 1994 rating decision.  The 
Veteran did not file an appeal, thus the rating decision is 
final.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for a back disability was received in May 2005, 
and the regulation applicable to his appeal provides that new 
and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1994 rating decision, the 
Veteran's service treatment records, private medical records, 
and a June 1970 VA examination were of record.  Based on the 
record at that time, the RO denied service connection for a 
back disability based on a finding of no evidence connecting 
any current back disability with service.  As already noted, 
the Veteran did not initiate an appeal from the January 1994 
rating decision denying his claim.  Therefore, VA may not 
undertake another merits analysis of the underlying service 
connection claim unless new and material evidence is 
received.    

Turning to the evidence which has been received since the 
January 1994 decision, the Board notes that newly received 
evidence includes various VA outpatient treatment records, 
private medical records, lay statements, the Veteran's 
hearing testimony, and a report of a November 2006 VA 
examination which found that the Veteran's current back 
disability was not related to service.  

These newly submitted records do not indicate that the 
Veteran's back disability was related to service.  As this 
evidence does not relate (positively) to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  The Board has considered the 
Veteran's own lay statements and testimony to the effect that 
his back disability is causally related to his active 
service; however, it is noted that the Veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a back disability are not met.


ORDER

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for a 
back disability is denied.


REMAND

The Veteran testified at the June 2009 Board hearing that 
service-connected hearing loss has worsened since his last VA 
examination in May 2008.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Thus, on remand, the RO/AMC should schedule 
the Veteran for an updated VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
current severity of the Veteran's hearing 
loss.  The claims file must be made 
available to the examiner for review.  All 
examination findings should be reported to 
allow for application of VA rating 
criteria.  

2.  The RO should then review the expanded 
record and determine the proper rating for 
the Veteran's hearing loss.  The Veteran 
and his representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review of the rating issue.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


